Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51, 56-57, 60-61, 66-67 and 70   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,140,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the present application are anticipated by the limitations of narrower scope in the parent application. 
Regarding claims 51 and 61, claims 1 and 11 of U.S. Patent No. 11,140,434 disclose:
determining that profile information associated with an account indicates: (a) that a first content item was previously consumed, and (b) a manner in which the first content item was previously consumed (“identifying a plurality of content items, each of which is associated with at least one respective attribute; accessing profile information associated with the content 

identifying a second content item related to the first content item that was previously consumed (“identifying a second content item related to the first content item that was purchased”);
in response to the identifying the second content item related to the first content item, determining based on the profile information associated with the account that the second content item is available to be played when requested in association with the account (“in response to identifying the second content item related to the first content item, determining based on the profile information that whether the second content item was not purchased”);
in response to the determining that the second content item is available to be played when requested in association with the account and in response to the determining the manner in which the first content item was previously consumed, selecting a consumption option as an actionable item for the second content item, wherein the consumption option includes the manner in which the first content item was previously consumed (in response to identifying the second content item and determining that the second content item was not purchased, selecting a purchase option as a second actionable item for the second content item”);
causing to be displayed: an interface, wherein the interface comprises a display of an identifier of the second content item; and the consumption option as the actionable item actionable item for the second content item proximate to the second content item (“causing to be displayed the landing interface, wherein the landing interface comprises a simultaneously 

Regarding claims 56-57 60, 66-67 and 70 although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the present application are anticipated by the limitations in the parent applications claims 2-5, 8-9, 12-15 and 18-19.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 51, 56-57, 60-61, 66-67 and 70  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaya et al. (US 2017/0302979).

Regarding claim 51 and 61, Kaya discloses a computer-implemented method and system comprising:
A memory storing profile information and control circuitry (See Fig 12 and [0134-0140]) configured to:
determining that profile information associated with an account indicates: (a) that a first content item was previously consumed (See [0041-0042] user profile tracking user behavior such as what a user watches and when), and (b) a manner in which the first content item was previously consumed (See [0044] the user behavior is a collection of user actions that were performed by the users including lack of actions.  The behaviors include user started watching a video, searched for a video, navigated to a television show page, but did not watch the video.);
identifying a second content item related to the first content item that was previously consumed (See [0085] attributes for selecting entities includes what episode a user last watched, when a show is releasing a new episode, See [0087] new episodes of a show.  See [0040] relationships connects entities such as a shows, new shows, actors, etc., See [0049] entities such as shows and movies having multiple relationships.  See also [0035] suggesting followed or favorited entities such as a sports team);

in response to the determining that the second content item is available to be played when requested in association with the account and in response to the determining the manner in which the first content item was previously consumed, selecting a consumption option as an actionable item for the second content item, wherein the consumption option includes the manner in which the first content item was previously consumed (See [0027] [0032] [0034] [0035] suggested a user to continue watching a show by suggested a next episode, where a manner of consuming may be watching vs [0021] clips, previews, etc. See [0018] for other examples of manners of consuming such as continue watching, watch trending clip, etc.,);
causing to be displayed: an interface, wherein the interface comprises a display of an identifier of the second content item; and the consumption option as the actionable item actionable item for the second content item proximate to the second content item (See Fig 7 

Regarding claim 56 and 66, Kaya discloses the computer-implemented method of claim 51 further comprising, prior to consumption of the first content item, determining a manner in which the first content item will be consumed based on the profile information (See Kaya [0054-0055] reads on selecting content to suggest to user based previous actions such as a user watching a first episode, i.e., first content item, and being suggested a next or latest episode of a show, i.e., second content item). 

Regarding claim 57 and 67, Kaya discloses the computer-implemented method of claim 56, further comprising, prior to consumption of the first content item, causing to be displayed on the interface, the first content item and a first consumption option as an actionable item for the first content item, wherein the first consumption option includes the determined manner in which the first content item will be consumed (See Fig 7 and [0103-0107] displaying a user interface with selected entities and corresponding suggested actions.  See [0044] the user behavior is a collection of user actions that were performed by the users including lack of actions.  The behaviors include user started watching a video, searched for a video, navigated to a television show page, but did not watch the video.  Providing a display for a first content item where suggested actions are based on previous user selections.).

. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 52-55, 58-59, 62-65 and 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaya et al. (US 2017/0302979) in view of Wilson et al. (US 9,571,870).

Regarding claim 52 and 62, Kaya discloses the computer-implemented method of claim 51, but does not explicitly disclose wherein the manner in which the first content item was previously consumed comprises a particular language in which the first content item was previously consumed and wherein causing to be displayed the consumption option comprises causing to be displayed an identification of the particular language in which the second content item will be consumed. 
Wilson discloses that it was known to determine the manner of which a first content item was previously consumed comprises a particular language in which the first content item was previously consumed and causing to be consumed the content item in the particular language in which the second content item is consumed (See Fig 2 and Col 8 line 60-Col 9 line 10 preferences include preferences for audio language subtitle language.  See Col 11 line 1- Col 12 line 12 selecting language and subtitle options based on preferred language options.  See Fig 3 and Col 13 line 25-Col 14 line 60 language preferences for audio and subtitles may be updated according to user activity.  As the preferences are used to select the method of consuming 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Kaya where it was known to determine action recommendations based on tracked user activity with the known methods of Wilson where it was known to track activity with respect to language and subtitle preferences to make future language and subtitle selections which would predictably result in the manner in which the first content item was previously consumed comprises a particular language in which the first content item was previously consumed and wherein causing to be displayed the consumption option comprises causing to be displayed an identification of the particular language in which the second content item will be consumed by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing language settings to a user based on settings which a user is likely to prefer as suggested by Wilson.

	
Regarding claim 53 and 63, Kaya discloses the computer-implemented method of claim 51, but does not explicitly disclose wherein the manner in which the first content item was previously consumed comprises a concurrent display of subtitles during consumption of the first content item and wherein causing to be displayed the consumption option comprises causing to be displayed an identification of subtitles for concurrent display with the second content item.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Kaya where it was known to determine action recommendations based on tracked user activity with the known methods of Wilson where it was known to track activity with respect to language and subtitle preferences to make future language and subtitle selections which would predictably result in the manner in which the first content item was previously consumed comprises a concurrent display of subtitles during consumption of the first content item and wherein causing to be displayed the consumption option comprises causing to be displayed an identification of subtitles for concurrent display with the second content item by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing language settings to a user based on settings which a user is likely to prefer as suggested by Wilson.


Regarding claim 54 and 64, Kaya discloses the computer-implemented method of claim 51, but does not explicitly disclose wherein the manner in which the first content item was previously consumed comprises a concurrent display of subtitles in a particular language during consumption of the first content item and wherein causing to be displayed the consumption option comprises causing to be displayed an identification of subtitles in the particular language for concurrent display with the second content item. 
Wilson discloses that it was known to determine the manner of which a first content item was previously consumed comprises subtitles in a particular language for the first content item and causing to be consumed a second content item with subtitles in the particular language (See Fig 2 and Col 8 line 60-Col 9 line 10 preferences include preferences for audio language subtitle language.  See Col 11 line 1- Col 12 line 12 selecting language and subtitle options based on preferred language options.  See Fig 3 and Col 13 line 25-Col 14 line 60 language preferences for audio and subtitles may be updated according to user activity.  As the preferences are used to select the method of consuming future content a future second content item could be provided according to updated language preferences.).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Kaya where it was known to determine action recommendations based on tracked user activity with the known methods of Wilson where it was known to track activity with respect to language and subtitle preferences to make future language and subtitle selections which would predictably result in the manner in which the first content item was previously consumed comprises a concurrent display of subtitles in a 


Regarding claim 55 and 65, Kaya discloses the computer-implemented method of claim 51, wherein the manner in which the first content item was previously consumed comprises a first language in which the first content item was previously consumed and a concurrent display of subtitles in a second language during consumption of the first content item and wherein causing to be displayed the consumption option comprises causing to be displayed an identification of the first language in which the second content item will be consumed and displaying an identification of subtitles in the second language for concurrent display with the second content item.
Wilson discloses that it was known to determine the manner of which a first content item was previously consumed comprises a particular first language and subtitles in a particular second language for the first content item and causing to be consumed a second content item with a particular first language and subtitles in the second particular language (See Fig 2 and Col 8 line 60-Col 9 line 10 preferences include preferences for audio language subtitle language.  
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Kaya where it was known to determine action recommendations based on tracked user activity with the known methods of Wilson where it was known to track activity with respect to language and subtitle preferences to make future language and subtitle selections which would predictably result in the manner in which the first content item was previously consumed comprises a first language in which the first content item was previously consumed and a concurrent display of subtitles in a second language during consumption of the first content item and wherein causing to be displayed the consumption option comprises causing to be displayed an identification of the first language in which the second content item will be consumed and displaying an identification of subtitles in the second language for concurrent display with the second content item by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing language settings to a user based on settings which a user is likely to prefer as suggested by Wilson.



Wilson discloses that it was known to determine the manner of which content will be consumed comprising a language which the content will be consumed in wherein the manner is based on profile information by determining that the profile information indicates that a user is fluent in the language (See Col 11 line 60- Col 12 line 15 assertions regarding user understanding of language made based on the user activity/preference settings.  See Fig 2 and Col 8 line 60-Col 9 line 10 preferences include preferences for audio language subtitle language.  See Col 11 line 1- Col 12 line 12 selecting language and subtitle options based on preferred language options.  See Fig 3 and Col 13 line 25-Col 14 line 60 language preferences for audio and subtitles may be updated according to user activity.  As the preferences are used to select the method of consuming future content a future second content item could be provided according to updated language preferences.).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Kaya where it was known to determine action recommendations based on tracked user activity with the known methods of Wilson where it was known to track activity with respect to language and subtitle preferences to make future language and subtitle selections which would predictably result in the manner in which the first content item will be consumed comprises a language in which the first content item 


Regarding claim 59 and 69, Kaya discloses the computer-implemented method of claim 57, but does not explicitly disclose wherein the manner in which the first content item will be consumed comprises a language of subtitles to be displayed concurrently with the first content item and wherein determining the manner based on the profile information comprises determining that the profile information indicates that the user is fluent in the language.
Wilson discloses that it was known to determine the manner of which content will be consumed comprising a language of subtitle with which the content will be consumed in wherein the manner is based on profile information by determining that the profile information indicates that a user is fluent in the language (See Col 11 line 60- Col 12 line 15 assertions regarding user understanding of language made based on the user activity/preference settings.  See Fig 2 and Col 8 line 60-Col 9 line 10 preferences include preferences for audio language subtitle language.  See Col 11 line 1- Col 12 line 12 selecting language and subtitle options based on preferred language options.  See Fig 3 and Col 13 line 25-Col 14 line 60 language preferences for audio and subtitles may be updated according to user activity.  As the 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Kaya where it was known to determine action recommendations based on tracked user activity with the known methods of Wilson where it was known to track activity with respect to language and subtitle preferences to make future language and subtitle selections which would predictably result in the manner in which the first content item will be consumed comprises a language of subtitles to be displayed concurrently with the first content item and wherein determining the manner based on the profile information comprises determining that the profile information indicates that the user is fluent in the language by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing language settings to a user based on settings which a user is likely to prefer as suggested by Wilson.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425